         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 DIGITAL RETAIL APPS, INC.,
                                                      Civil Action No.: 6:19-cv-00167-ADA
                Plaintiff,
 v.                                                            JUDGE ALBRIGHT

 H-E-B, LP,
                                                              Jury Trial Demanded
                Defendant.



                 PLAINTIFF'S REPLY CLAIM CONSTRUCTION BRIEF


       Plaintiff Digital Retail Apps, Inc. ("DRA"), pursuant to the Court's Order Governing

Proceedings – Patent Case (Dkt. No. 35), hereby provides its Reply Claim Construction Brief.

Defendant H-E-B, LP ("H-E-B") persists in its effort to impose artificial limitations on easily-

understood claim terms that require no construction. DRA explained in its opening brief that the

terms are entitled to their plain and ordinary meanings, and that H-E-B's proposed constructions

and indefiniteness arguments have no basis in law. The Court should adopt DRA's claim

construction positions and afford the asserted claims their full scope under the law.

I.     DRA HAS NOT MISCHARACTERIZED THE TECHNOLOGY

       H-E-B begins its brief by attacking the patents-in-suit and their inventor, Wendy

MacKinnon. H-E-B's accusations are baseless. DRA has never claimed that it was "the first to

foresee a world where retail payments would become automated," as H-E-B suggests. Dkt. No.

56 at 1. Rather, DRA's explanation of the technology merely summarizes Ms. MacKinnon's

innovative approach to self-checkout claimed in the patents-in-suit.          H-E-B's purpose in

denigrating Ms. MacKinnon’s technology appears to be in service of its effort to artificially limit
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 2 of 15




the asserted claims to visual inspections. See id. at 2. But these attacks are both meritless and

irrelevant.

II.     H-E-B'S DISCUSSION OF THE SKILL IN THE ART IS IRRELEVANT

        H-E-B bears the burden to rebut "the presumption that claim terms are to be given their

plain and ordinary meaning." Cisco Sys., Inc. v. Innovative Wireless Sols., LLC, No. 1:13-CV-

00492-LY, 2015 WL 128138, at *5 (W.D. Tex. Jan. 8, 2015). To do that, H-E-B might have

suggested its proposed constructions were required due to some characteristic or knowledge

common to skilled artisans. H-E-B has not, though, explained why a person of ordinary skill, as

H-E-B defines that person, would require constructions other than the plain and ordinary meaning.

H-E-B failed, in either of its briefs, to tie any of its claim construction arguments to the level of

ordinary skill in the art, making the argument irrelevant.

III.    DISPUTED TERMS

        A.      H-E-B Has No Argument That Returns Are Excluded From The '781 Patent

        H-E-B failed to timely and properly raise the issue of whether the '781 Patent's claims cover

returns. In its responsive brief, H-E-B attempts to salvage the issue by falsely accusing DRA of

"gotcha" tactics. But H-E-B admits that return activity was identified in DRA's infringement

contentions, which were served on July 8, 2019. H-E-B thus has no excuse for violating the Court's

Scheduling Order by improperly raising claim construction issues out of time, and DRA's decision

to point that out is not a "gotcha" tactic.

        H-E-B secondarily argues – for the first time – that the "returns" issue should be addressed

by the Court in the abstract, disconnected to any specific claim term. But H-E-B's reliance on

Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1312 (Fed. Cir. 2007) is misplaced. In that case,

there was no argument that the claim construction dispute was untimely. More importantly,

though, the allegedly abstract claim construction issue in Ormco was, in fact, tied to specific claim


                                                 2
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 3 of 15




terms. Id. (identifying the specific terms in the various claims to which the disputed issue

pertained). Here, H-E-B managed to identify a claim term in the '506 Patent that implicated the

issue of whether returns were covered, but chose not to do so for the '781 Patent. It thus waived

any such arguments and Ormco does not require a different result.

       H-E-B asks the Court to ignore its own Scheduling Order and allow the parties to raise

abstract claim construction issues that are "not tied to a claim term" at any time. Dkt. No. 56 at 5

n.4. Unsurprisingly, H-E-B cites no legal authority for this position. There is none, and if adopted,

H-E-B's position would lead to judicial anarchy. But to the extent the Court entertains H-E-B's

arguments, those arguments are meritless as to the '781 Patent for the reasons explained in DRA's

responsive brief. Dkt. No. 55 at 8-11.

       B.      The "User Of the Retailer Device" Is Not
               Limited By One Purpose Of One Embodiment

       H-E-B's discussion of the specification in connection with "user of the retailer device" does

nothing more than solidify the conclusion that H-E-B is attempting to import claim limitations

from the specification into the claims. DRA has explained at length why the illustrative passages

on which H-E-B relies do not limit the clear claim language. The plain language of the claim –

including, importantly, the fact that the term "user" 1 is used independently of "consumer" and

"retailer" – affirms the presumption that the plain and ordinary meaning applies, and H-E-B has

done nothing to rebut it.




1
  DRA's citation to the specification are proper because they illustrate the inventor's generic use of
the term "user" in connection with a self-checkout system. Again, H-E-B's proposed limitation on
the word "user" to require retail personnel would frustrate the overall purpose of the invention,
which is self-checkout.


                                                  3
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 4 of 15




       H-E-B then asserts that "DRA’s proposed construction . . . would fundamentally undermine

the theft and loss prevention purposes of the patents." Dkt. No. 56 at 8. This, too, is incorrect.

Importantly, H-E-B acknowledges that one purpose of the patents is "theft and loss prevention."

Id. (emphasis added). By providing the consumer with a means to verify its purchase, the asserted

claims reduce "loss" through inadvertent failure to pay. Further, upon verifying the purchase, the

consumer's unique token, which acts as a digital receipt, attains a post-verified status such that it

cannot be used again. '506 Patent at 47:62-64. This is key to loss prevention, as an unverified

digital receipt could potentially be used fraudulently at a later time or at a different location.

Verification of the token cation of the token by the consumer is thus consistent with the theft and

loss prevention purpose of the patents. Thus, DRA's construction does not "contradict the plain

language of the claims and specification." Id. at 9.

       DRA's construction is broad enough to encompass both the illustrative embodiments

H-E-B cites and the self-checkout system discussed by DRA.             DRA's construction is also

consistent with the purpose of the invention, and does not recapture any disclaimed subject matter.

Dkt. No. 55 at 6-8.

       C.      Williamson Does Not Categorically Bar Software As A Structure

       H-E-B relies heavily on Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015),

faulting DRA for not anticipating this reliance in DRA's opening brief. But DRA explained in its

responsive brief why its position on "first communication module" is consistent with Williamson

and other case law addressing means-plus-function claiming. 2 DRA explained that the modifier




2
  H-E-B implies that DRA violated its duty of candor to the Court. Dkt. No. 56 at 10. This is a
false and improper accusation, as all of DRA's arguments and case cites have been accurate and
legally supported. As shown in H-E-B's baseless Section 285 letter, H-E-B appears intent on
pursing inflammatory litigation tactics rather than resolving this case on the merits.


                                                 4
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 5 of 15




"first communication" to the nonce word "module" removes that term from means-plus-function

claiming. Dkt. No. 55 at 11-13.

       Further, to the extent the term is given means-plus-function construction, H-E-B is simply

wrong in asserting that software can never be structure. Dkt. No. 56 at 10-11. DRA cited multiple

legal authorities holding that software can be a corresponding structure. H-E-B's rigid and

categorical assertion that software is not structure is plainly wrong. In any case, DRA explained

that the '506 Patent includes a sufficient algorithmic disclosure of the software structure to satisfy

the means-plus-function requirements. Dkt. No. 55 at 12-13. In particular, as in St. Isidore

Research, LLC v. Comerica Inc., No. 2:15-CV-1390-JRG-RSP, 2016 WL 4988246, at *13 (E.D.

Tex. Sept. 19, 2016), the '506 Patent recites a "step-wise description of the operation of the 'module'

[that] forms an algorithm."

       H-E-B then mischaracterizes DRA's explanation of the service provider API. For the first

function, "transmitting a request for the server to verify the consumer's in-store purchase of goods

and services, said request including the unique token." The specification explains that this is done

via the service provider API, as required by the claims, as the retailer's device sends the request to

the API for verification by the server.       As explained in DRA's responsive brief, the first

communication module is not required to perform all communication functions itself—it is a

conduit "via" which these communications take place. Dkt. No. 55 at 14.

       Similarly, H-E-B's contention that the API cannot be the structure for the second and third

functions because the API "exists on the server at the opposite end of these functions" ignores the

fact that the API is the structure on the server "via" which these communications take place. Dkt.

No. 56 at 12. By mischaracterizing the functions of the first communication module, H-E-B




                                                  5
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 6 of 15




ignores the fact that the API facilitates communication with the server, as required by the claim

language.

       H-E-B has thus neither met its burden to show that the term "first communication module"

is a means-plus-function term, nor met its burden to prove by clear and convincing evidence that

the term is invalid if it is a means-plus-function term. The Court should reject all of H-E-B's

arguments regarding this term.

       D.      The Court Should Reject H-E-B's Effort To Limit
               "Spot-Checking" To The Distinguished Prior Art

       H-E-B has neither shown that the preamble term "spot-checking" is limiting, nor that the

term is limited to the prior art visual inspection process distinguished in the specification. Further,

H-E-B never identified "spot-check" (or "verify") as terms to be construed during the claim

construction procedure. Thus those terms are not before the Court. That should be the end of this

issue, but DRA provides its position just in case the Court wishes to explore the term’s meaning.

               1.      "Spot-Checking" is Not Limiting

       H-E-B's only argument that the preamble term "spot-checking" limits the claim is to point

to the use of separate preamble terms as antecedent bases for terms in the body of the claim. Dkt.

No. 56 at 13-14. The preamble of Claim 1 of the '506 Patent recites:

               A computer-implemented method for spot-checking and verifying a
               consumer's in-store purchase of goods and services from a retailer
               prior to the consumer exiting the store, said retailer having an
               electronic device capable of communicating with a server and with
               a consumer's mobile device, the method comprising the following
               steps:

'506 Patent, Cl. 1 (emphasis added). The antecedent terms on which H-E-B relies – "electronic

device" and "mobile device" – appear in the second clause of the preamble. However, the term

"spot-checking" (along with the term "verifying") appears in the first clause of the preamble, which

describes the purpose of the claimed invention. Preamble terms that are used "only to state a


                                                  6
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 7 of 15




purpose or intended use for the invention" are not limiting. Arctic Cat Inc. v. GEP Power Prods.,

Inc., 919 F.3d 1320, 1328 (Fed. Cir. 2019) (internal quotations omitted). Thus, H-E-B's reliance

on separate terms in a separate clause says nothing about whether the term "spot-checking" itself

is limiting, as the claim is complete without that preamble term.

        As the case on which H-E-B relies states, "dependence on a particular disputed preamble

phrase for antecedent basis may limit claim scope because it indicates a reliance on both the

preamble and claim body to define the claimed invention."           Catalina Mktg. Int’l, Inc. v.

Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (citations omitted, emphasis added).

H-E-B has not here shown that the disputed preamble term "spot-checking" provides an antecedent

basis for anything in the claim limitations. That is not surprising, as it does not. Further, the

preamble is not "essential to understand the limitations or terms in the claim body," id., as the

claim recites a complete invention. Dkt. No. 53 at 3-4. H-E-B has not shown that "spot-checking"

is limiting.

        Further, DRA did not rely on "spot-check" during prosecution as H-E-B asserts. Dkt. No.

56 at 14-15. The added limitation on which H-E-B relies is "upon receiving an indication from

the server indicating that the token is valid," which does obviously not include the term "spot-

check." Dkt. No. 56 at 14. There was thus no "'clear reliance on the preamble during prosecution

to distinguish the claimed invention from the prior art'" as H-E-B disingenuously asserts. Dkt. No.

56 at 15 (quoting Catalina Mktg., 289 F.3d at 808).

               2.      "Spot-Checking" Is Not Limited to Visual Inspection

        In arguing that "spot-checking" requires a visual inspection, H-E-B brings in yet another

previously undisclosed term for construction—"inspected." H-E-B for the first time argues that

"inspected" must be construed as a visual act. Dkt. No. 56 at 15. But apart from a cryptic statement

that "the specification defines this inspection to be visual," H-E-B cites nothing from the


                                                 7
         Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 8 of 15




specification discussing the word "inspected," defining the word "inspected" as visual, or tying the

word "inspected" to the here at issue word "spot-checking." H-E-B has thus failed to advance an

actual argument concerning the specification and the Court should ignore these bare assertions.

       H-E-B's prosecution argument is similarly muddled and incoherent. H-E-B states "DRA's

assertion that visual inspection cannot be required by these claims is directly contradicted by the

express disclaimer during prosecution that these steps must occur in each spot check." Dkt. No.

56 at 16. But H-E-B does not explain what "these steps" are or identify any visual inspection

among the steps.     Instead, H-E-B points to the "prompting" limitation, which contains no

requirement of any visual inspection. Id. Further, DRA explained in its responsive brief that the

Applicant's arguments concerning Carney did not amount to a requirement that retailer personnel

be involved. Dkt. No. 55 at 3. It follows a fortiori that no "visual" inspection by any retailer

personnel is required.

       Finally, DRA did not conflate "spot-checking" and "verifying." As explained in DRA's

responsive brief, DRA only addressed the two terms together in its opening brief as they are both

non-limiting preamble terms. DRA never suggested they should have the same meaning. In fact,

as demonstrated in DRA's alternative constructions for each term, "spot-checking" can be

considered a specific type of verifying, i.e. "inspecting either (1) a receipt, (2) purchased items,

and/or (3) the token to verify the consumer's purchase." Dkt. No. 53 at 6 (emphasis added).

               3.        "Spot-Checking" Does Not Require a Completed Transaction

       H-E-B points to no intrinsic evidence limiting "spot-checking" to a completed transaction.

H-E-B relies on the phrase "in-store purchase of goods and services," but this only begs the

question, as a "purchase" may be contemplated and processed before it is completed. Dkt. No. 56

at 17-18. H-E-B thus assumes, again without explanation, that "[t]he noun 'purchase' in that

subsequent limitation identifies that the transaction is already complete." Id. at 18. But as


                                                 8
          Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 9 of 15




explained in DRA's opening brief, "spot-checking" can be applied to transactions that are in

process for the purpose of completing the transaction, making H-E-B's argument clear nonsense.

Dkt. No. 53 at 6-7.

        DRA's position also does not contravene the theft and loss prevention purposes of the

patent, as H-E-B asserts. A pre-completion spot-checking can confirm the correctness and

accuracy of the transaction and thus prevent inadvertent loss, as explained above. Similarly,

reference in the specification to a visual inspection after a transaction is conducted on which H-E-B

relies refers to the prior art, not the claimed invention. Dkt. No. 53 at 5-6.

        In sum, H-E-B has not shown that "spot-checking" is limiting, nor has H-E-B shown that

it is limited to a visual inspection if it is limiting.

        E.      "Verifying" Is Not Limiting, And Includes In-Process Transactions

        The non-limiting preamble term "verify" is a generic term used broadly in a variety of

contexts throughout the specification. H-E-B's effort to artificially limit the term has no basis in

fact or law.

                1.       H-E-B Has Not Shown "Verifying" Is Limiting

        H-E-B's argument that the preamble term "verifying" is limiting mirrors its argument

concerning "spot-checking." In particular, H-E-B points to terms other than "verifying" in the

preambles of the asserted claims to argue that "verifying" itself is limiting. As with "spot-

checking," the term "verifying" does not provide an antecedent for any term in the body of the

claims and thus is not limiting. Catalina Mktg., 289 F.3d at 808.

                2.       "Verifying" Does Not Require a Complete Transaction

        As with "spot-checking," H-E-B argues that "verifying" requires a complete transaction

and that argument rests on an assumption that the term "purchase" in the claims and specification

refers to a completed transaction. Again, H-E-B has not requested that "purchase" be construed


                                                      9
        Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 10 of 15




and H-E-B offers no support for its assumption that "purchase" refers only to completed

transactions rather than in-process transactions. This failure dooms H-E-B's position.

       H-E-B's reliance on the specification is also meritless. H-E-B's specification citations

consist of nothing more than non-limiting examples that do not mandate limiting the claim terms

in any way. Further, H-E-B provides no specific citations for its bald assertion that the terms

"verify" and "verifying" in the specification are "used consistently with the claims to mean

processing the unique token of a completed transaction." Dkt. No. 56 at 21-22. Such is not

surprising, as it is simply not a true statement, as H-E-B well knows.

       Indeed, H-E-B acknowledges that Figure 2 illustrates a "verifying" step in advance of a

completed transaction, implicitly admitting that the specification uses "verifying" to refer to a

transaction that is not yet complete. Dkt. No. 56 at 22. While H-E-B seeks to escape this clear

disclosure by asserting that this is a different type of "verifying" than appears in the claims, the

argument only confirms the correctness DRA's position—"verifying" is a generic term, used

broadly in the specification, and it does not require a limiting construction as H-E-B proposes.

       H-E-B did not propose "verifying the token or QR code" for construction, but the term

"verifying" on its own. The specification makes clear that a "verifying" step does not require a

complete transaction, and thus H-E-B's proposed construction is improper by H-E-B's own

admission. Undeterred, though, H-E-B then introduces yet another belated claim construction

argument, asserting that "the token is only issued as a result of the transaction being processed."

Dkt. No. 56 at 22. H-E-B offers no support for this strained reading of "token" other than string

cites to the specification and claims, but as stated above, "verifying" a transaction prior to

completion prevents loss by preventing errors before completing the purchase and "token" does

not change this fact.




                                                10
        Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 11 of 15




        H-E-B has not shown and cannot show that "verifying" is limiting, nor can it support its

artificial limitation on the meaning of "verifying" if it is limiting.

        F.      H-E-B Cannot Justify A Construction Of "Wirelessly
                Transmitting" That Excludes The Preferred Embodiment

        H-E-B acknowledges that excluding scanning from "wirelessly transmitting" would

exclude a preferred embodiment. Then, though, H-E-B does nothing to overcome the resulting

presumption that H-E-B's proposed construction is incorrect. Instead, H-E-B argues that a related

patent claims the preferred embodiment. Dkt. No. 56 at 24-25. But H-E-B cites no legal authority

for the proposition that the presumption against construing a claim in a manner that excludes the

preferred embodiment can be overcome by citing to a separate patent. Thus, H-E-B’s proposed

construction remains presumptively incorrect.

        G.      H-E-B's Printed Matter Argument Makes No Sense

        H-E-B has still not articulated why any of the terms identified with its "printed matter"

argument are in fact "printed matter" and thus unpatentable. 3 Instead, H-E-B appears to argue that

a claim that requires displaying information is ipso facto invalid under the "printed matter"

doctrine. Dkt. No. 56 at 25-26. But H-E-B cites no authority for this proposition, which would

invalidate countless patents drawn to display technology. H-E-B is also incorrect in assuming that

DRA's explanation of the challenged information as "communicated" renders them invalid as

transitory signals. Dkt. No. 56 at 25. H-E-B does not explain why all communicated information

falls under the "transitory signal" exclusion of MPEP § 2106.03. H-E-B's "printed matter"




3
  H-E-B's belated indefiniteness argument should be ignored. Dkt. No. 56 at 25 n.10. In any case,
H-E-B's meager footnote makes no serious effort to meet the clear and convincing evidence
standard for invalidity due to indefiniteness.


                                                   11
        Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 12 of 15




doctrine-based arguments are substantively meritless, have never been fully articulated, and should

be dismissed out of hand.

       H.      H-E-B Offers No Justification For
               Limiting "Currently Unavailable For Purchase"

       H-E-B admits that "[t]he term 'currently unavailable for purchase' is clear on its face." Dkt.

No. 56 at 26. The Court should therefore decline to construe the term and apply the plain and

ordinary meaning. Nonetheless, H-E-B presses on in its effort to limit the "clear on its face" claim

language to certain disclosed embodiments, one of the "cardinal sins" of patent law. Collaborative

Agreements, LLC v. Adobe Systems Inc., No. A-14-CV-356-LY, 2015 WL 2250391, at *9 (W.D.

Tex. May 12, 2015) (quoting SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242

F.3d 1337, 1340 (Fed. Cir. 2001)).

       H-E-B also misconstrues DRA's proposed construction as being "limited to purchases

through the app." Dkt. No. 56 at 27. DRA's position is not that "currently unavailable for

purchase" refers only to items not available for purchase through the app, but that it includes items

that may be physically available in the store but not available for purchase via the claimed system

and method. As H-E-B has offered no justification for excluding this species of unavailability

from the claim term, the Court should apply the plain and ordinary meaning which would include

this broader construction.

       I.      The Court Should Reject H-E-B's Absurd Constructions
               Of The "Transmitting" And "Displaying" Terms

       H-E-B continues to advance frivolous arguments concerning the "transmitting" and

"displaying" terms, requiring that physical objects as opposed to information identifying those

objects must be "transmitted" or "displayed." Compounding its lack of seriousness, H-E-B now

simultaneously argues that the terms are "not facially invalid" but are nonetheless "invalid for lack

of enablement, lack of written description, and indefiniteness." Dkt. No. 56 at 27-28. As an initial


                                                 12
        Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 13 of 15




matter, indefiniteness is a question of facial invalidity, and thus H-E-B's argument is self-

contradictory. Secondly, H-E-B has not advanced an invalidity argument based on lack of written

description or lack of enablement, and thus those arguments should be ignored.

       H-E-B is also incorrect in asserting that the Court cannot construe the claims as they would

naturally be understood by a person of ordinary skill in the art. Dkt. No. 56 at 28. Indeed, for all

its bluster concerning a person of ordinary skill in the art, H-E-B has not explained why a person

with "a bachelor's degree in computer science or a related study and two years of experience with

e-commerce and electronic transactions, or the equivalent" (Dkt. No. 54 at 4) would read the

identified claim terms and assume that they require the teleportation of, e.g., bananas. As

explained in DRA's responsive brief, H-E-B acknowledges that at worst the terms are a matter of

careless drafting which would be understood by one of ordinary skill in the art. The Court should

disregard H-E-B's frivolous arguments.

IV.    CONCLUSION

       DRA respectfully requests that the Court adopt DRA's claim construction positions and

reject H-E-B's unsupported efforts to inject improper limitations into the claims or argue that any

claim terms are invalid as indefinite.

Dated: December 6, 2019                       Respectfully submitted,

                                              By: /s/ Robert R. Brunelli
                                                Jeffrey G. Toler
                                                Texas Bar No. 24011201
                                                      jtoler@tlgiplaw.com
                                                TOLER LAW GROUP, PC
                                                8500 Bluffstone Cove
                                                Suite A201
                                                Austin, TX 78759
                                                (512) 327-5515




                                                13
Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 14 of 15




                               Todd P. Blakely (Admitted pro hac vice)
                                    tblakely@sheridanross.com
                               Robert R. Brunelli (Admitted pro hac vice)
                                    rbrunelli@sheridanross.com
                               Matthew C. Holohan (Admitted pro hac vice)
                                    mholohan@sheridanross.com
                               Tara K. Hawkes (Admitted pro hac vice)
                                    thawkes@sheridanross.com
                               SHERIDAN ROSS P.C.
                               1560 Broadway, Suite 1200
                               Denver, CO 80202
                               Telephone: 303-863-9700
                               Facsimile 303-863-0223
                               litigation@sheridanross.com

                            Attorneys for Plaintiff Digital Retail Apps, Inc.




                              14
       Case 6:19-cv-00167-ADA Document 59 Filed 12/06/19 Page 15 of 15




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on December 6, 2019, to all counsel of record who are deemed to have

consented to electronic service via the Court's CM/ECF system per Local Rule CV-5(b).



                                           /s/ Robert R. Brunelli
                                           Robert R. Brunelli




                                              15
